Citation Nr: 9921535	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-15 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD) as secondary to post traumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 70 
percent for the service-connected PTSD from March 18, 1991 to 
December 19, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 1970.

This appeal arose from a September 1991 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for PTSD, 
assigning it a 30 percent disability evaluation.  This evaluation 
was confirmed and continued by rating actions issued in May and 
July 1992 and in March 1993.  The last rating action had also 
denied entitlement to service connection for a heart condition as 
secondary to the service-connected PTSD.  These denials were 
continued by rating actions issued in May, July and September 
1993.  The 30 percent evaluation assigned to the service-
connected PTSD was confirmed by a May 1995 rating decision.  In 
December 1995, the Board of Veterans' Appeals (Board) issued a 
decision which increased the evaluation assigned to the service-
connected PTSD to 70 percent; the issue of entitlement to service 
connection for the heart condition was remanded for additional 
development.  In May 1996, the RO issued a rating decision which 
promulgated the decision of the Board, assigning a 70 percent 
disability evaluation to the PTSD, effective March 18, 1991, the 
date of the original award of service connection.

On July 29, 1996, a Joint Motion for Remand was filed with the 
United States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court").  This motion requested that 
that portion of the Board's December 1995 decision which had not 
granted a disability evaluation in excess of 70 percent for the 
service-connected PTSD be vacated.  This was subsequently ordered 
by the Court's Order issued on August 1, 1996.

In February 1997, the Board remanded the issue of entitlement to 
an increased evaluation for the PTSD for further development.  
After compliance with that remand, the RO issued a decision which 
increased the disability evaluation assigned to the PTSD to 100 
percent, effective December 19, 1997 (the date of the VA 
examination).

The Board notes that the RO handled the issue of entitlement to 
an evaluation in excess of 70 percent as a earlier effective date 
claim.  However, after reviewing the procedural history of this 
case, and in light of the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), it is found that the issue as is noted on the 
title page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has aggravated his CAD.

2.  Between March 18, 1991, the date service connection was 
granted, and November 7, 1996, when the new regulatory criteria 
became effective, the veteran's PTSD was manifested by severe 
social and industrial impairment.

3.  Between November 7, 1996 and December 19, 1997, the date a 
100 percent disability evaluation was assigned to the service-
connected PTSD, there was no evidence pertaining to his 
psychiatric status.


CONCLUSIONS OF LAW

1.  The veteran's CAD has been aggravated by his service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The criteria for an evaluation in excess of 70 percent for 
the service-connected PTSD between March 18, 1991 and November 7, 
1996 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.130, 4.132, Code 9411 (1996).

3.  The criteria for an evaluation in excess of 70 percent for 
the service-connected PTSD between November 7, 1996 and December 
19, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.126(a), 4.130, 4.132, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for CAD as secondary 
to the service-connected PTSD

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have been 
properly developed.  The record is devoid of any indication that 
there are other records available which should be obtained.  
Therefore, no further development is required in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be granted 
for a disability the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may also be granted for disabilities which are 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (1998).

The veteran has alleged that his service-connected PTSD has 
aggravated his CAD.  Allen v. Brown, 7 Vet. App. 439 (1995), has 
held that a service-connected disability can aggravate a 
nonservice-connected disability.  It was stated that "...when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen, at 448.

The veteran's service medical records do not contain any 
reference to any complaints of or treatment for a cardiac 
condition.  The entrance examination conducted in June 1968 noted 
that his blood pressure was 130/80.  His cardiovascular system 
was normal, as was a chest x-ray.  During the February 1970 
separation examination, his blood pressure was 108/74, the 
examination of the cardiovascular system was within normal limits 
and a chest x-ray was negative.

The veteran was hospitalized at a VA facility in August 1986.  
This noted that he was 37 years old, with a history of CAD and a 
three vessel coronary artery bypass graft (CABG) preformed in 
August 1985.  At the time of his admission, he was experiencing 
two to three episodes of angina per week.  He had also developed 
severe substernal chest pain radiating to both arms, with the 
left being worse than the right.  This was accompanied by 
shortness of breath, nausea, vomiting and diaphoresis.  His blood 
pressure was 140/100, and his heart displayed a regular rate and 
rhythm, without murmurs.  He was found to have suffered an acute 
anterior myocardial infarction.  He underwent a percutaneous 
transluminal coronary angioplasty of the left anterior descending 
artery.

A private examination conducted of the veteran in February 1987 
diagnosed unstable angina and status post CABG and angioplasty.  
VA examined him in April 1988.  He reported the sudden onset of 
cardiac symptoms in July 1985; he indicated that he suffered his 
first myocardial infarction in August 1985, for which he 
underwent a three vessel CABG.  The veteran was noted to have a 
strong family history of CAD (his father had died at the age of 
50 from a heart attack).  He was also noted to smoke.  His blood 
pressure was 140/80 and the point of maximal impulse (PMI) was at 
the 5th intercostal interspace at the midclavicular line.  The 
heart displayed no murmurs, rubs or gallops.  There was a trace 
of pedal edema in the left lower extremity.  The diagnosis was 
ischemic heart disease, etiology of arteriosclerotic heart 
disease.  During a March 1989 VA examination, the veteran noted 
that he had angina on exertion, although there were no frank 
symptoms of congestive heart failure or palpitations.  He 
reported a four year history of hypertension.  His heart 
displayed a regular rate and rhythm, without murmurs, rubs or 
gallops.  The diagnosis was CAD, status post myocardial 
infarction times two, status post CABG and angioplasty with 
persistent class II angina.

In May 1990, the veteran was admitted to a private facility with 
complaints of unstable angina.  A single vessel CABG was 
performed.  From 1991 to 1993, he continued to complain of 
worsening angina.  His condition had progressed to the point 
where no further surgery was possible.  He was diagnosed with 
end-stage CAD and a transplant was beginning to be considered.  
In April 1993, his private physician stated his belief that the 
veteran's heart problems were being aggravated by his PTSD 
symptoms.  A May 21, 1993 VA outpatient treatment note indicated 
that his PTSD symptoms exacerbated his CAD.

The veteran submitted articles pertaining to stress.  One 
suggested that many other conditions co-exist with PTSD.  
However, this article did not state that PTSD caused the co-
existing conditions (such as CAD).

VA examined the veteran in June 1996.  An EKG showed normal sinus 
rhythm; left atrial enlargement, and nonspecific ST and T wave 
changes.  This was considered to be an abnormal reading.  He 
indicated that he had first experienced smothering chest pain in 
1985.  By September 1990, he had been diagnosed with inoperable 
CAD.  His chief complaint was of chest pain at rest or on 
exertion.  He also indicated that he would suffer from marked 
shortness of breath with the chest pain.  The objective 
examination revealed a regular rate and rhythm of the heart, with 
no evidence of murmurs, rubs or gallops.  His blood pressure was 
134/84.  The diagnosis was severe CAD.  His CAD was noted to be 
secondary to multiple factors, including longstanding smoking, 
type II diabetes mellitus and his history of hypertension.  The 
examiner then stated the following:

It is my opinion that episodic tachycardia would 
exacerbate his coronary arterial disease as this would 
increase the oxygen demand of his heart.  It is my 
opinion that this patient's coronary artery disease is 
not secondary to his post traumatic stress disorder 
but it is my opinion that if this patient were to have 
episodic tachycardia from agitation related to his 
post traumatic stress disorder, then this certainly 
would aggravate his coronary artery disease.

As previously noted, a service-connected disability can aggravate 
a nonservice-connected disability so that a veteran can be 
compensated for the degree over and above the degree of 
disability that existed prior to that aggravation.  See Allen, 
supra.  The objective evidence, consisting of an April 1993 
opinion of a private physician, a statement from a VA physician 
in a May 1993 outpatient treatment record, and an opinion of the 
VA examiner in June 1996, noted that his service-connected PTSD 
has aggravated his nonservice-connected CAD.  Therefore, it is 
found that this additional degree of disability should be 
service-connected.

In conclusion, it is found, after weighing all the evidence of 
record, that that evidence supports a finding of entitlement to 
service connection for the veteran's CAD.


II.  Entitlement to an evaluation in excess 
of 70 percent for the service-connected 
PTSD between March 18, 1991 and December 
19, 1997

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have been 
properly developed.  The record is devoid of any indication that 
there are other records available which should be obtained.  
Therefore, no further development is required in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two evaluations shall be assigned, the 
higher evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).

VA has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to support 
the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, that requires that each disability be viewed in relation 
to its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, and 38 
C.F.R. § 4.2 which requires that medical reports be interpreted 
in light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran working 
or seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

Because the veteran has perfected an appeal as to the assignment 
of the initial rating following the initial award of service 
connection, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection until the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Moreover, it is noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  Therefore, impairment resulting 
from the PTSD prior to November 7, 1996 must be evaluated 
utilizing the older criteria, while impairment arising from this 
disorder after November 7, 1996 must be evaluated under the 
criteria which are determined to be more beneficial to the 
veteran, given his particular disability picture.

Prior to November 7, 1996, the pertinent criteria for 
psychoneurotic disorders were as follows:


Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce severe industrial 
impairment.  [70 percent]

Attitudes of all contacts except the most intimate be 
so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated 
with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual 
must be demonstrably unable to obtain or retain 
employment.  [100 percent]

38 C.F.R Part 4, Code 9411 (1996).

According 38 C.F.R. § 4.16(c) (1996), in those cases in which the 
only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and that mental 
disorder prevents a veteran from securing or following a 
substantially gainful occupation, that mental disorder will be 
assigned a 100 percent schedular evaluation under the appropriate 
diagnostic code.  

The pertinent rating criteria subsequent to November 7, 1996 is 
as follows:

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships;

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or 
own name;


38 C.F.R. Part 4, Code 9400 (1998).

The veteran was examined by VA in April 1991.  The examination 
report indicated that he had been unable to work since August 
1985, at which time he had suffered a severe myocardial 
infarction.  He had undergone a three vessel CABG in August 1985, 
a balloon angioplasty in 1986 and a one vessel CABG in 1990.  He 
reported a history of major depression in 1989 with suicidal 
ideation.  He commented that he had drunk heavily from Vietnam 
until 1985, when he had his first myocardial infarction.  He 
indicated that he had attempted suicide four times in the past 
two years.  He was socially isolated and described frequent 
nocturnal awakening.  He also reported having dreams of his 
Vietnam experience and stated that he had amnesia concerning much 
of his Vietnam tour of duty.  The mental status examination noted 
his low frustration tolerance.  He was fully oriented, his memory 
functions were intact, and his sensorium was clear.  He could 
properly name objects and he was able to perform simple 
mathematical functions without error.  His mood was described as 
chronically anxious and depressed.  His affect was anxious and 
tense.  He said that he had auditory hallucinations, which he 
described as something bumping, rattling or scratching in the 
house at times.  He also indicated that he had some visual 
phenomena (he occasionally thought he saw something out of the 
corner of his eye).  He reported that he had flashbacks of 
Vietnam, and that he felt helpless and hopeless.  He had lost 
interest in activities and had difficulty concentrating.  His 
associations were coherent, and he displayed easy irritability 
and a startle response.  No idiosyncratic behaviors were present.  
His illness was described as moderate to severe, with moderate to 
severe impairment.  It was commented that his psychiatric 
condition had deteriorated after his various medical problems had 
made it impossible for him to continue working as a truck driver.

The veteran was hospitalized at a VA facility in May 1991.  This 
was noted to be his first psychiatric hospitalization.  He 
described problems with anger, hostility and bitterness towards 
society and the government.  He had a long history of alcohol 
abuse, although he had stopped drinking a couple of years before 
due to medical problems.  His ex-wife indicated her belief that 
his emotional problems had gotten worse because of his medical 
problems.  His complaints revolved around depression, a recent 
suicide attempt, a dysphoric mood, initial and middle insomnia, 
and early morning awakening with anhedonia.  The mental status 
examination contained his comment that he was hearing fewer 
voices than he used to.  He was clear, coherent and relevant.  He 
described having nightmares two to three times per week.  His 
perception was normal, as was his motor behavior.  He was 
depressed but not suicidal.  He was also oriented and his memory 
was intact.  While there was some suspiciousness, he was not 
paranoid.  His hallucinations and delusions were consistent with 
flashbacks.  At admission, he displayed increased agitation, 
anger, nightmares and depression.  He indicated that his 
condition had worsened since the onset of the Persian Gulf War, 
but it was noted that he had had trouble for years with being 
extremely demanding, bitter towards the "system," and short-
tempered.  Haldol was noted to help with his "paranoia," but he 
was still angry and depressed.  He was also still experiencing 
increased nightmares.  However, he wanted to be discharged, so he 
was sent home before he had finished the PTSD program.  At 
discharge, he was alert and oriented.  He denied thoughts of harm 
to himself or others.  The diagnosis was severe PTSD.

A March 1992 letter from the Mental Health Center noted that the 
veteran was being treated for depression.  While he also had 
PTSD, it was indicated that he was not being treated for this 
disorder at the Center.  However, his PTSD symptoms appeared to 
be worsening.  He complained of increased anger, nightmares and 
flashbacks.  It was commented that he was disabled because of his 
mental and physical problems.

The veteran was examined by VA in May 1992.  He indicated his 
belief that his condition had worsened since the last VA 
examination.  He complained that he was not getting any better 
despite receiving therapy three times a week.  He stated that he 
could no longer work because of his heart problems.  He reported 
that he suffered from nightmares, from which he would awaken 
screaming.  He was easily frustrated over nothing and would get 
very nervous and shaky.  He had an exaggerated startle response.  
The objective examination noted that his appearance and behavior 
were appropriate.  He related well to the examiners.  He was 
rational and there was no evidence of any thought disorders.  He 
mood appeared to be sad.  He described having suicidal thoughts 
and he admitted to three to four past attempts.  The diagnosis 
was PTSD with anxiety and depression.

The veteran was hospitalized at a VA facility between May and 
June 1992.  He was admitted for what he described as nightmares, 
a fear of the dark, and "other things."  He denied any history 
of violent behavior, although he admitted to prior to suicidal 
attempts.  The mental status examination noted that he spoke 
clearly, and there was no evidence of a thought disorder.  He was 
depressed but not suicidal or a threat to others.  Perception and 
motor behavior were normal.  He became tense and tearful whenever 
he spoke of Vietnam.  He was oriented in all spheres and his 
memory was intact.  He displayed suspiciousness but no paranoia, 
and he denied hallucinations or delusions.  His judgment was poor 
and he had no insight.  At admission, he was depressed and 
anxious, but not as angry as at the time of his first admission 
in May 1991.  He reported intrusive thoughts of Vietnam, as well 
as survivor guilt.  He successfully completed the PSTD program, 
although he still reported guilt feelings.  He showed some 
improvement in his social isolation and in social skills.  The 
diagnosis was PTSD.

An April 1993 Mental Health Center statement indicated that the 
veteran's PTSD symptoms were not under control.  In fact, he 
appeared to be worsening.  He suffered from a startle response, 
nightmares and anxiety, which had all increased in intensity.

VA outpatient treatment records from January to May 1993, show 
that he was seen on February 21 with complaints of depression, a 
sleep disturbance, low frustration tolerance, easy irritability, 
recurring thoughts of Vietnam, nightmares and flashbacks of 
traumatic experiences.  On May 21, he was continuing to complain 
of nightmares, flashbacks, and recurrent thoughts of combat.  He 
also had easy irritability and an exaggerated startle response.  
He also displayed an irritable and anxious mood.

The veteran was hospitalized by VA between February and March 
1995.  His chief complaint at admission was depression.  At the 
time of his admission, he complained of dysphoria, insomnia and 
restlessness.  He also complained of chronic worrying.  He 
admitted to past alcohol abuse.  The mental status examination 
noted that he was alert, angry and anxious.  His mood was 
depressed and his affect was anxious and depressed.  There was no 
evidence of looseness of associations or flights of ideas.  He 
denied delusions, paranoia, thought insertion or broadcasting.  
He admitted to flashbacks and nightmares at times.  He was alert 
and oriented times three; his memory was intact.  He displayed 
fair insight and judgment.  Psychological testing showed high 
levels of anxiety and rather chronic depression.  He was started 
in the PTSD program on February 17; he successfully completed 
this program and was discharged on the 30th of March.  He felt 
that he was doing much better, although he still had some 
symptoms and trust problems.  The diagnoses were chronic PTSD and 
dysthymia.

The veteran was re-hospitalized between September and October 
1996.  It was noted that if he were medically stable, he would be 
transferred to the PTSD unit.  He was found to be medically 
stable for transfer, but he expressed dissatisfaction with the 
PTSD program.  He stated that changes to the program had made it 
less useful to him.  His anger over these changes and some 
personal issues made it difficult for him to benefit from the 
program, so he decided to leave the unit.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 70 percent between March 18, 1991 
and November 7, 1996 is not warranted under the old regulations 
for evaluating psychoneurotic disorders.  This evidence does not 
show that attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in the 
community; nor was there evidence of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) associated 
with almost all daily activities resulting in a profound retreat 
from mature behavior.  While the evidence indicated that the 
veteran suffered from anger, anxiety and depression, as well as 
flashbacks, nightmares, an exaggerated startle response and 
survivor guilt, the objective evidence did not show that his 
symptoms had resulted in the gross repudiation of reality with 
disturbed thought and behavioral processes that would be needed 
to justify a 100 percent disability evaluation.  Finally, the 
veteran was not demonstrably unable to obtain or retain 
employment because of his PTSD (the evidence showed that he had 
left his last employment because of his heart condition).

While the veteran's only service-connected compensable disability 
during this period was a psychiatric disability assigned a 70 
percent disability evaluation, it is found that 38 C.F.R. 
§ 4.16(c) (1996) is not for application since the objective 
evidence does not demonstrate that his mental disorder precluded 
him from securing or following substantially gainful employment.  
Rather, the objective evidence had shown that he was prevented 
from working by his cardiac condition.

Subsequent to the change in the rating criteria for evaluating 
psychoneurotic disorders in November 7, 1996, the record is 
silent as to the veteran's psychiatric status.  However, there is 
no indication that his condition either improved or worsened 
during this time period.  Therefore, it is found that no more 
than the 70 percent disability evaluation assigned is warranted 
under either the old or the new rating criteria during this 
period.

In conclusion, it is found that the preponderance of the evidence 
is against the veteran's claim for an evaluation in excess of 70 
percent for the service-connected PTSD from March 18, 1991 to 
December 19, 1997, the date of the award of a 100 percent 
disability evaluation.


ORDER

Service connection for a heart condition is granted.

An evaluation in excess of 70 percent for the service-connected 
PTSD from March 18, 1991 to December 19, 1997 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

